MEMORANDUM **
Chouanson Chang, a native and citizen of Laos, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion to reissue his decision. Our jurisdiction is governed by 8 U.S.C. § 1252. We review questions of law de novo, Cabrerar-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir. 2005), and deny in part and dismiss in part the petition for review.
*575The IJ ordered Chang removed due to his criminal convictions, and Chang did not timely appeal from that order. Chang later moved for the IJ to reissue his decision because Chang’s attorney, Frank Sprouls, admitted he failed to file a timely notice of appeal on behalf of Chang. The IJ denied the motion to reissue, and Chang appealed from that order, offering new evidence that his convictions had been expunged. The BIA dismissed his appeal.
The agency did not err in denying Chang’s motion to reopen for ineffective assistance of counsel because Chang did not provide information regarding his representation agreement with Sprouls, as required by Matter of Lozada, 19 I. & N. Dec. 637, 638 (BIA 1988). See Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir.2000) (“Lozada requirements are generally reasonable, and under ordinary circumstances the BIA does not abuse its discretion when it denies a motion to remand or reopen based on alleged ineffective assistance of counsel where the petitioner fails to meet the requirements of Lozada.”).
Chang contends that California Health and Safety Code § 11352(a) is a divisible statute and, therefore, his conviction is not an aggravated felony. We decline to review this contention because Chang never appealed the IJ's order of removal.
Chang’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.